DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9 are pending.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, and the following species, in the reply filed on 01/13/21 is acknowledged.  The traversal is on the ground(s) that there would be no burden but this is not persuasive because the inventions and species are all patentably distinct and would require different searches (hence burden).  

    PNG
    media_image1.png
    65
    542
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 9 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/13/21.
Claim Objections
Claim 1 refers to “structures of R…are independently” whereas the phrase “structures of” is not used to define any of the other variables.  It seems like syntax would be improved if claim 1 simply recited “R….are independently…”.
Claim 3 refers to an “aliphatic series” which appears to be an unconventional/mistranslated name for aliphatic group such that syntax would be improved if “series” was changed to “group”.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgs et al. (U.S. 5,064,613) in view of Knowles et al. (Silica Nanoparticles Functionalized with Zwitterionic Sulfobetaine Siloxane for Application as a Versatile Antifouling Coating System) in view of Riddle et al. (U.S. 2017/0275495) in view of Carpenter et al. (U.S. 5,238,843) in view of Sawan et al. (U.S. 5,869,073).
Regarding claims 1-8, Higgs teaches a zwitterionic silatrane compound the overlaps the claimed formula and the elected species except for the anionic X group bound to the cationic amine (i.e., in the formula below, everything corresponds to/overlaps the claimed compound except the X group) (see abstract, col. 5, lines 1-30).  The compound is disclosed as being antibacterial and used on surfaces to clean/decontaminate/protect them (col. 4, lines 50-70).  The R groups attached to the nitrogen may be the same or different as in claims 6 and 7 and may be linear groups, e.g., methyl, as in claims 5 and 8.  The linking groups between the nitrogen and the silicon atom and between the nitrogen and the anion also may be propylene groups as in claims 5 and 8.  Claims 3 and 4 refer to the claimed “R” group which is only used in the non-elected phosphate based Z group, but claims 3 and 4 do not require that the Z group is the phosphate group and so these limitations are irrelevant when the Z group is a sulfate group as in the elected species (i.e., if claims 3 and 4 required that the “R” group was present in the compound, by requiring that the Z group is the phosphate group, then claims 3 and 4 would be withdrawn).

    PNG
    media_image2.png
    135
    559
    media_image2.png
    Greyscale

Knowles is also directed to zwitterionic silane based compounds with amine cationic groups and teaches that a suitable anionic group corresponds to the elected sulfate group (as in 
In addition and as an alternative to the above teachings of Knowles, Riddle is also directed to zwitterionic silane based compounds with amine cationic groups and teaches that a suitable anionic group corresponds to the elected sulfate group (as in claim 2) and that such zwitterionic groups provide the cleaning and decontamination/antifouling properties desired by Higgs (see abstract, [0041], [0072]-[0079]).  Thus, it would have been obvious to have used the anionic sulfate group from Riddle as the anionic group in Higgs because Riddle teaches that such a sulfate group is also suitable for providing the cleaning and decontamination/antifouling properties sought by Higgs via forming a zwitterionic group (as in Higgs) and by being connected to a silicon atom (as in Higgs) via a nitrogen cationic group (as in Higgs).  
In addition and as an alternative to the cleaning and decontamination/antifouling motivation provided by Riddle in modified Higgs, both Carpenter (col. 25, lines 1-25) and Sawan (col. 4, lines 25-40) teach that zwitterionic compounds were known to generally provide antibacterial properties (as sought by Higgs) and thus the zwitterionic compounds from Riddle would also be obvious to use in Higgs due to the antibacterial properties of zwitterionic compounds as taught by Carpenter and/or Sawan (in addition to the cleaning and decontamination/antifouling motivation from Riddle itself).
In other words, the above secondary references show that sulfate anionic groups were a known alternative to the anionic groups in Higgs in terms of providing the desired zwitterionic functionality (i.e., a combination of cationic and anionic groups in the same compound) to the overall compound, with such zwitterionic functionality being known to be generally antibacterial (as recognized by Higgs, Carpenter, and Sawan) and suitable for use in cleaning and decontamination/antifouling (as recognized by all the above references and also Riddle).  Using such a sulfate group as the X group in modified Higgs results in a compound overlapping claims 2 and 8 and Applicant’s elected species.

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787